In re Abadie, James F.; Discipinary Counsel; — Other(s); Applying for Joint Petition for Consent Discipline.
ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected his client’s legal matter. After the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which they stipulate that respondent’s conduct violated Rule 1.3 (failure to act with reasonable diligence and promptness in representing a client) of the Rules of Professional Conduct. Having reviewed the petition for consent discipline,
IT IS ORDERED that James F. Aba-die, Louisiana Bar Roll number 02270, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.